Exhibit 10

AMENDMENT 1

TO

AMENDED AND RESTATED

MATRIX SERVICE COMPANY

DEFERRED COMPENSATION PLAN

FOR MEMBERS OF THE BOARD OF DIRECTORS

1. Introduction. The Matrix Service Company Deferred Compensation Plan for
Members of the Board of Directors was adopted effective December 31, 2006 and
was amended and restated effective December 31, 2008 (the “Plan”). The Plan also
amended in part the Matrix Service Company Deferred Compensation Plan for
Members of the Board of Directors adopted effective January 1, 2005 (the “2005
Plan”) and the Deferred Fee Plan for Members of the Board of Directors of Matrix
Service Company adopted effective October 18, 2000 (the “2000 Plan”).
Capitalized terms used herein without definition shall have the meanings
provided in the Plan.

2. Purpose. The purpose of this Amendment 1 (this “Amendment”), is to allow
Participants who have a right to receive Compensation under the Plan as a result
of the occurrence of a Termination Date to earn interest on Deferred Fees during
the twelve (12) month period following the Termination Date.

3. Amendment. The Plan, the 2000 Plan and the 2005 Plan are hereby amended as
follows:

(a) The third sentence of Paragraph A of Article IV is hereby amended and
restated to read as follows:

“The amount of Compensation due any Participant under this Plan and the
applicable Election Agreement shall be calculated as of the date of the
applicable Triggering Event; provided, however, that if the applicable
Triggering Event with respect to any Participant is the occurrence of a
Termination Date, the amount of Compensation due with respect to such
Participant shall be calculated as of the one-year anniversary of the
Termination Date.”

(b) The first sentence of Article IV, Paragraph C.1. is hereby amended and
restated to read as follows:

“Where a Participant has executed an Election Agreement under this Plan on or
after December 31, 2006, Compensation shall be equal to the amount of Deferred
Fees commencing on the date of the Election, plus the rate of interest or
earnings otherwise payable upon such Deferred Fees as specified in the Election
Agreement for the period from the date of the Election to the date of the
Triggering Event; provided, however, that if the applicable Triggering Event
with respect to any Participant is the occurrence of a Termination Date,
Compensation shall be equal to the amount of Deferred Fees commencing on the
date of the Election, plus the rate of interest or earnings otherwise payable
upon such Deferred Fees as specified in the Election Agreement for the period
from the date of the Election to the date which is the one-year anniversary of
the date of the Triggering Event.”

(c) The first sentence of Article IV, Paragraph C.2. is hereby amended and
restated to read as follows:

“Where a Participant has executed an Election Agreement under the 2000 Plan or
2005 Plan, the amount of Compensation shall be equal to the value of the Units
or Compensation (including accrued interest) as specified by those Plans and
defined by this Plan for the period from the date of Election to the date of the
Triggering Event;



--------------------------------------------------------------------------------

provided, however, that if the applicable Triggering Event with respect to any
Participant is the occurrence of a Termination Date, the amount of Compensation
shall be equal to the value of the Units or Compensation (including accrued
interest) as specified by those Plans and defined by this Plan for the period
from the date of Election to the date which is the one-year anniversary of the
date of the Triggering Event.”

4. No Change. Except as specifically set forth herein, this Amendment does not
change the terms of the Plan, the 2000 Plan or the 2005 Plan.

5. Effective Date. This Amendment shall take effect and be adopted on the date
that the Board approves this Amendment.

Executed as of the 28th day of August, 2012.

 

MATRIX SERVICE COMPANY By: /s/ Nancy E. Austin                      
               

Nancy E. Austin

Vice President of Human Resources

 

2